Case: 10-20300     Document: 00511531247         Page: 1     Date Filed: 07/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 6, 2011
                                     No. 10-20300
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

IVIS W. JOHNSON,

                                                  Plaintiff-Appellant

v.

CITY OF HOUSTON-FIRE DEPARTMENT,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CV-4516


Before DeMOSS, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
        Ivis W. Johnson, acting pro se, appeals the magistrate judge’s judgment
granting the defendant’s motion for summary judgment and dismissing
Johnson’s claims of racial discrimination and retaliation in violation of Title VII
of the Civil Rights Act. Johnson argues that the magistrate judge erred in
determining that he failed to show the reasons articulated by the defendant for
his suspension from employment were pretextual. He contends that his actions
which led to his suspension were performed in good faith.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20300    Document: 00511531247      Page: 2     Date Filed: 07/06/2011

                                  No. 10-20300

      We review a grant of summary judgment de novo. Dillon v. Rogers, 596
F.3d 260, 266 (5th Cir. 2010). After a plaintiff has established a prima facie case
of discrimination, a defendant-employer is required to provide a legitimate,
nondisrciminatory reason for the employment decision of which the plaintiff has
complained. Russell v. McKinney Hosp. Venture, 235 F.3d 219, 222 (5th Cir.
2000). If the employer articulates such a reason, the plaintiff must offer
evidence to create a genuine issue of material fact as to whether the
nondiscriminatory reason is a pretext. Burrell v. Dr. Pepper/Seven Up Bottling
Group, Inc. 482 F.3d 408, 412 (5th Cir. 2007).            Likewise, if a defendant
articulates legitimate, nonretaliatory reasons for the challenged employment
action, the plaintiff must rebut the reasons. McCoy v. City of Shreveport, 492
F.3d 551, 557 (5th Cir. 2007).
      Johnson does not deny that he performed the actions which led to his
suspension. He argues only that these actions were reasonable and performed
in good faith. This argument does not provide evidence that the reasons for
Johnson’s suspension were pretextual. Rather, Johnson’s argument amounts to
nothing more than a disagreement over the severity of his actions. Johnson fails
to show that the reasons articulated by the defendant were false or unworthy of
credence. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147
(2000). He offered no evidence to rebut the defendant’s nonretaliatory reasons.
See McCoy, 492 F.3d at 557. Because there was not a genuine issue of material
fact as to whether the reasons set forth by the defendant were pretextual, see
Burrell, 482 F.3d at 412, the magistrate judge did not err in granting the
defendant’s motion for summary judgment. See FED. R. CIV. P. 56(a).
      Accordingly, the judgment of the magistrate judge is AFFIRMED.




                                        2